DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to an injector for preventing needle sticks including a cylinder having a finger grip end and an outlet end. The device further includes needle guard mounted on the outside of the cylinder and having a slot for receiving the finger grip. The slot extends from a mounting end towards an operating end and the needle guard is mounted on the outside of the cylinder from the outlet end and the finger grip is received in the slot. The closest prior art is Stock (US 5,713,871). Stock teaches an injector for preventing needle sticks including a cylinder, and a needle guard for guarding the needle and including a slot. However, Stock does not teach the needle guard mounted from the outlet end and having a slot  that receives the finger grips when mounted on the outside of the cylinder. Therefore, by reciting, this limitation, in combination with the other structural elements, overcomes the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Lauren P Farrar/Primary Examiner, Art Unit 3783